DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed August 9, 2021, with respect to claim rejections under §112 have been fully considered and in combination with the amendments are persuasive.  The claim rejections under §112 has been withdrawn. 
Applicant's arguments filed August 9, 2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument centered on Lin failing to disclose the first and second light-blocking layers having an optical density ≥2.5, the examiner is unpersuaded.  The examiner agrees that Lin does not explicitly state this.  However, Lin’s composite light blocking sheet includes layers 110 and 120, commensurate with the claimed first and second light-blocking layers and an inner substrate layer 130 commensurate with the claimed substrate film.  Lin paragraph [0047] reads:
The inside substrate layer 130 can be made of a plastic material, and each of the first surface layer 110 and the second surface layer 120 can be made of a black carbon-containing material.  Therefore, the composite light blocking sheet 100 can be made of the composite material, which is favorable for enhancing strength of the material, reducing the thickness of the composite light blocking sheet 100, and Improving uniformity and smoothness of the entire composite light blocking sheet 100.  Specifically, the plastic material of the inside substrate layer 130 can be black or transparent polycarbonate (PC), polyethylene terephthalate (PET), polymethylmethacrylate (PMMA) or a combination thereof.

The purpose of Lin’s composite light blocking sheet is to block light.  If the substrate film is made of transparent PC/PET/PMMA, as disclosed in paragraph [0047], the light blocking must be due to layers 110 & 120.  Lin discloses layers 110 & 120 are “made of a black carbon-containing material.”  One skilled in the art would expect that a light blocking layer to typically have an optical density of 3 to 5, as necessarily flows from the teachings of the applied prior art, see MPEP 2112.  Upon reading the description of first and second layers in Lin’s composite light blocking sheet as containing black carbon-containing material it would be implicit1 to one skilled in the art that property of the first and second light-blocking layers having an optical density ≥2.5 would be present since this physical property necessarily flows from Lin’s disclosure as evidenced by Slobodin and Bui.  
Furthermore, the MPEP 2112 III, regarding a prior art product that seems to be identical except that the prior art is silent as to an inherent characteristic states:
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims.

Accordingly, following this guidance in addition to maintain the 102 rejection a 103 rejection is also made below.
and/or (2) different lightness L*.  Lin disclose different 60° glossiness, as set forth below.
Regarding applicant’s argument that the combination of Cho and Mizutani fail to disclose or teach all of the features of the claimed multilayer structure, particularly arguing that the combination would add additional layers, the examiner is unpersuaded.  As set forth below, Cho discloses (paragraph [0020]) that outer layers (142 & 144) may have surface gloss ratios between 2% and 4%, establishing that the outer surfaces glossiness can be varied.  However, Cho does not specifically disclose that the outside layers have different glossiness in the same multilayer light-blocking film.  As set forth below, Mizutani addresses a problem faced by the inventor and teaches (paragraph [0026]) that having different glossiness on the outer surface for the purpose of easily distinguishing the front and back surfaces visually to reduce handling errors e.g. reversing the front and back, when placed into a larger assembly.  Since Cho discloses that the glossiness of the outer layers can be varied one would not need to add layers, as argued by applicant, to achieve the solution taught by Mizutani.  Thus, there is a teaching and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. US Patent Application Publication 2018/0134006, of record, as evidenced2 by Slobodin US Patent 5,084,777 and Bui et al. “High optical density and low dielectric constant black matrix containing graphene oxide and carbon black on color filters” Displays Vol. 34 pp. 192–199, 2013.
Regarding claim 1 Lin discloses a multilayer light-blocking film (title e.g. figures 2A-F & 5A-H composite light blocking sheet 100) comprising: a multilayer structure comprising at least a first black light-blocking outmost layer (e.g. first surface layer 110) and a second black light-blocking outmost layer (e.g. second surface layer 120), wherein the multilayer structure is further comprising at least a substrate film (e.g. inside substrate layer 130), wherein the first black light-blocking outmost layer (e.g. 110) provided on one major surface side of the substrate film (see figures 2A-F), and the second black light-blocking outmost layer (e.g. 120) provided on the other major surface side of the substrate film (see figures 2A-F), the first black light-blocking outmost layer and the second black light-blocking outmost layer each have an optical density of 2.5 or more (implicit given materials listed in paragraph [0047] as evidenced by Bui Table 1 indicating a light blocking layer made with similar materials having an optical density of 4.8 and given the function of a light blocking layer as evidenced by Slobodin column 6 lines 61-62:  “A light blocking layer 14 might typically have an OD between 3 and 5.”) and a 60° glossiness of 5.0% or less (inter alia paragraph [0007] “the first gloss GU1 is different from the second gloss GU2, and the following conditions can be satisfied: 0<GU1<1.8% and 2.0<GU2<9.0%” & paragraph [0048] notes present disclosure measures gloss at 60° e.g. Tables 2, 5 & 7-8), and the first black light-blocking outmost layer has a 60° glossiness and/or a lightness L* different from a 60° glossiness and/or inter alia paragraph [0007] “the first gloss GU1 is different from the second gloss GU2” e.g. Table 2, 5 & 7-8).
Regarding claim 2 Lin discloses the multilayer light-blocking film according to claim 1, as set forth above.  Lin further discloses wherein the first black light-blocking outmost layer and/or the second black light-blocking outmost layer have inclined end surfaces so that a film width increases from the first black light- blocking layer toward the second black light-blocking outmost layer, and the inclined end surface is exposed in a planar view seen from a normal direction of a major surface of the first black light-blocking outmost layer (e.g. figure 5f surface 123f).
Regarding claim 3 Lin discloses the multilayer light-blocking film according to claim 2, as set forth above.  Lin further discloses wherein an inclination angle between the major surface of the first black light-blocking outmost layer and the inclined end surface is 10 to 87° (e.g. figure 5f surface 123f).
Regarding claim 4 Lin discloses the multilayer light-blocking film according to claim 1, as set forth above.  Lin further discloses wherein a difference between the 60° glossiness of the first black light-blocking outmost layer and the 60° glossiness of the second black light-blocking outmost layer is 1.0 to 4.5% (using the values in Tables 2, 5 & 7-8 |GU1-GU2|=2.6, 3.0, 2.9 & 2.4%, respectively).
Regarding claim 6 Lin discloses the multilayer light-blocking film according to claim 1, as set forth above.  Lin further discloses wherein the substrate film has a total light transmittance of 80.0 to 99.9% (implicit given paragraph [0047] “130 can be … transparent”).
Regarding claim 7 Lin discloses the multilayer light-blocking film according to claim 1, as set forth above.  Lin further discloses wherein the substrate film has a thickness (e.g. thickness d) of 0.5 m or more and 50 m or less (e.g. Table 2, 5 & 7-8 d=32, 14, 6 & 28m, respectively).
Regarding claim 8 Lin discloses a light-blocking ring for optical equipment (title e.g. figures 2A-5H composite light blocking sheet 100, particularly figures 2A-B & 3-4), having a ring-shaped outer shape (see figures 2A-B), and comprising a multilayer structure according to claim 1 (as set forth above).
.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US Patent Application Publication 2018/0134006, of record.
Regarding claim 1 Lin discloses a multilayer light-blocking film (title e.g. figures 2A-F & 5A-H composite light blocking sheet 100) comprising: a multilayer structure comprising at least a first black light-blocking outmost layer (e.g. first surface layer 110) and a second black light-blocking outmost layer (e.g. second surface layer 120), wherein the multilayer structure is further comprising at least a substrate film (e.g. inside substrate layer 130), wherein the first black light-blocking outmost layer (e.g. 110) provided on one major surface side of the substrate film (see figures 2A-F), and the second black light-blocking outmost layer (e.g. 120) provided on the other major surface side of the substrate film (see figures 2A-F), the first black light-blocking outmost layer and the second black light-blocking outmost layer each have a 60° glossiness of 5.0% or less (inter alia paragraph [0007] “the first gloss GU1 is different from the second gloss GU2, and the following conditions can be satisfied: 0<GU1<1.8% and 2.0<GU2<9.0%” & paragraph [0048] notes present disclosure measures gloss at 60° e.g. Tables 2, 5 & 7-8), and the first black light-blocking outmost layer has a 60° glossiness and/or a lightness L* different from a 60° glossiness and/or lightness L* of the second black light-blocking outmost layer (inter alia paragraph [0007] “the first gloss GU1 is different from the second gloss GU2” e.g. Table 2, 5 & 7-8).
Lin is silent regarding the optical density, specifically Lin does not disclose the first black light-blocking outmost layer and the second black light-blocking outmost layer each have an optical density of 2.5 or more.  It has been held that where the general conditions of a claim are disclosed in the prior art,  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Lin’s composite light blocking sheet including a first surface layer, a second surface layer, an inside substrate layer, as set forth above, establishes general conditions of the claim.  Benefit of having an optical density ≥2.5 includes blocking 99.684% or more of light incident on the light-blocking outmost layers, i.e. setting a lower limit for the working range.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the first black light-blocking outmost layer and the second black light-blocking outmost layer in the multilayer light-blocking film as disclosed by Lin to have an optical density of 2.5 or more for the purpose of blocking 99.684% or more of light incident on the light-blocking outmost layers and since discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claims 2-4 and 6-9, the claims are rejected for the same reasons as set forth in the 102 section above.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US Patent Application Publication 2015/0022896, of record, in view of Mizutani et al. US Patent Application Publication 2005/0079328, of record.
Regarding claim 1 Cho discloses a multilayer light-blocking film (abstract e.g. figures 2-7 three-layer spacer 14a, 24a, 34a, 44a, 54a or 64a) comprising: a multilayer structure comprising at least a first black light-blocking outmost layer (e.g. outer layer 142) and a second black light-blocking outmost layer (e.g. outer layer 144), wherein the multilayer structure is further comprising at least a substrate film (e.g. inside layer 140), wherein the first black light-blocking outmost layer (e.g. 142) provided on one major surface side of the substrate film (inter alia paragraph [0020] & see figures 2-7), and the second black light-blocking outmost layer (e.g. 144) provided on the other major surface side of the substrate film (inter alia paragraph [0020] & see figures 2-7), the first black light-blocking outmost layer and the inter alia paragraph [0020] “the optical density of each outside layer 142, 144 may be 4.0 and the surface gloss ratio of each outside layer 142, 144 maybe between 2% and 4% for a light incident angle of 60 degrees”).
Cho does not specifically disclose and the first black light-blocking outmost layer has a 60° glossiness and/or a lightness L* different from a 60° glossiness and/or lightness L* of the second black light- blocking layer.
The problem faced by the inventor is to discriminate the two sides of the multilayer film during an assembly process using said multilayer film, see specification paragraph [0007].
Mizutani teaches a multilayer film (abstract e.g. figures 1-2) where the outer surfaces of the multilayer film has different glossiness at 60° (paragraph [0026] “different in gloss between the front and back surfaces”) for the purpose of easily distinguishing the front and back surfaces visually to reduce handling errors e.g. reversing the front and back, when placed into a larger assembly (paragraph [0026]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for first black light-blocking outmost layer and the second black light-blocking outmost layer in the multilayer film as disclosed by Cho to have different 60° glossiness and/or lightness L* as taught by Mizutani for the purpose of easily distinguishing the front and back surfaces visually to reduce handling errors e.g. reversing the front and back, when placed into a larger assembly, thereby solving the problem faced by the inventor.

Regarding claim 2 Cho as modified by Mizutani discloses the multilayer light-blocking film according to claim 1, as set forth above.  Cho further discloses wherein the first black light-blocking outmost layer (e.g. 142) and/or the second black light-blocking outmost layer (e.g. 144) have inclined end surfaces so that a film width increases from the first black light-blocking outmost layer toward the 
Regarding claim 3 Cho as modified by Mizutani discloses the multilayer light-blocking film according to claim 2, as set forth above.  Cho further discloses wherein an inclination angle between the major surface of the first black light-blocking outmost layer and the inclined end surface is 10 to 87° (see figure 2).
Regarding claim 4 Cho as modified by Mizutani discloses the multilayer light-blocking film according to claim 1, as set forth above.  Cho and Mizutani do not disclose or teach wherein a difference between the 60° glossiness of the first black light-blocking outmost layer and the 60° glossiness of the second black light-blocking outmost layer is 1.0 to 4.5%.  However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  Cho as modified by Mizutani discloses the multilayer light-blocking film, as set forth above, and these together establish general conditions of the claim. Benefits of having a difference in glossiness between 1.0 and 4.5% is to have sufficient difference to visually distinguish the two sides of the multilayer film while staying within the glossiness requirements of ≤5%.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for glossiness difference between the first black light-blocking outmost layer and the second black light-blocking outmost layer in the multilayer film as disclosed by Cho as modified by Mizutani to be in the range of 1.0 to 4.5% since discovering the optimum or workable ranges involves only routine skill in the art and one would be motivated to have sufficient difference for the purpose of  visually distinguishing the two sides of the multilayer film. 
Regarding claim 6 Cho as modified by Mizutani discloses the multilayer light-blocking film according to claim 1, as set forth above.  Cho further discloses wherein Cho further discloses wherein 
Regarding claim 7 Cho as modified by Mizutani discloses the multilayer light-blocking film according to claim 1, as set forth above.  Cho further discloses wherein the substrate film has a thickness of 0.5 m or more and 50 m or less (paragraph [0020] “a total thickness of the spacer 14a may be between 25 m and 80 m, and a thickness of each outside layer 142, 144 may be between 4 m and 15 m”).
Regarding claim 8 Cho further discloses a light-blocking ring for optical equipment (abstract e.g. figures 2-7 14a, 24a, 34a, 44a, 54a or 64a), having a ring-shaped outer shape (inter alia abstract), and comprising a multilayer structure according to claim 1 (as set forth above).
Regarding claim 9, the limitations of claim 9 are the same as the limitations of claim 2 and claim 9 is rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303) 297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                               August 17, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995), see MPEP 2112.
        2 See MPEP 2131.01.